 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ARTAY L. SCRUGGS,                                 No. 2:19-cv-0032 AC P
12                      Plaintiff,
                                                       ORDER
13          v.
14   A.W. PETTERSON, et al.,
15                      Defendants.
16

17          By an order filed February 7, 2019, plaintiff was ordered to file a completed in forma

18   pauperis application or pay the filing fee and was cautioned that failure to do so would result in a

19   recommendation that this action be dismissed. ECF No. 3. Plaintiff responded to the order by

20   filing a request to have the court withdraw the filing fee from his account. ECF No. 5. The

21   request was denied because it was unclear whether plaintiff had all the money in his account and

22   was unable to withdraw it or was attempting to have the fee paid in increments.1 ECF No. 6. He

23   was then given an additional thirty days to pay the filing fee or submit an application to proceed

24   in forma pauperis. Id. The thirty-day period has now expired, and plaintiff has not submitted an

25   application, paid the fee, or otherwise responded to the court’s order. Plaintiff will be given one

26
     1
27     Although plaintiff is in the custody of the California Department of Corrections, he has
     represented that he is a civilly committed detainee (ECF No. 1 at 4) and is therefore not required
28   to pay the filing fee in increments if he is granted leave to proceed in forma pauperis.
                                                        1
 1   more opportunity to comply with the February 7, 2019 order, and failure to do so will result
 2   without further warning in a recommendation that this action be dismissed.
 3          Accordingly, IT IS HEREBY ORDERED that within twenty-one days of service of this
 4   order, plaintiff shall submit a completed application to proceed in forma pauperis or pay the
 5   required fees in the amount of $400.00. Failure to comply with this order will result in a
 6   recommendation that this action be dismissed.
 7   DATED: May 6, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
